DETAILED ACTION
The Applicant Arguments/Remarks filed August 16, 2022 has been entered.  Claims 1-22 are pending. Claims 10-17 have been cancelled. Claims 21-22 have been added. Claims 1 and 18 are independent.

Drawings
The drawings are objected to because:
Figures 1A, 1B, 3, 4A, 4B, 5A, 5B, 6A, 6B, 7A, 7B, 7C, 7D, 8A, 8B, 9A, 9B & 10 should be designated by a legend such as --Prior Art--because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present Figures 1A, 1B, 3, 4A, 4B, 5A, 5B, 6A, 6B, 7A, 7B, 7C, 7D, 8A, 8B, 9A, 9B & 10 for the first time with the filing of this application. Applicant, and some of the instant inventors, published these Figures as early as May 4, 2017 in U.S. Patent Application 2017/0125117 (as Figures 1A, 1B, 2, 3A, 3B, 4A, 4B, 5A, 5B, 6A, 6B, 6C, 6C, 7A, 7B, 8A, 8B, & 10A).
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that recite a device or circuit “configured to” perform or “capable of” performing claimed method of operation steps (i.e., functional limitations) but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“control circuitry” in claims 1, 18;
“non-volatile memory device” in claims 4, 6, 7;
“storage device” in claim 19; and
“signal generator” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding newly added claims 21-22, Applicant is reminded that when amending claims or adding new claims, applicant must show support in the originally filed disclosure. The Applicant’s specification at paragraphs [0064], [0108], and [0116], Applicant noted in Applicant’s Remarks (page 7) as a supporting document do not support overcoming newly added claims involving new matters. Clarification is required. See MPEP 2163(II)(A). See also 2163.04; and 714.02 and 2163.06. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Apparatus claims 1-9 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tseng et al. (US 20170125117) Figures 1A, 1B, 2, 3A, 3B, 4A, 4B, 5A, 5B, 6A, 6B, 6C, 6C, 7A, 7B, 8A, 8B, & 10A, which are identical to instant applicant’s apparatus Figures 1A, 1B, 3, 4A, 4B, 5A, 5B, 6A, 6B, 7A, 7B, 7C, 7D, 8A, 8B, 9A, 9B & 10 to which all apparatus claims are supported.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Tseng’s apparatus is identical to applicant’s claimed apparatus is substantially identical to claimed device, the claimed functions are presumed inherent. MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); MPEP 2112.01(I) (quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
It appears applicant describes their invention as a method of operating a NAND flash memory. Although a method of operating an old device may be patentable, a novel method of operating does not differentiate an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating a Device Does Not Differentiate Apparatus Claim from the Prior Art.”).
For claim 9, Tseng et al. describe the same “slits” 701, 702, 703, 704 In Figures 7A and 7B as instant applicant describes as “contact line connectors (e.g., slits . . .)” 801, 802, 803 804 in the discussion of Figure 8A. In other words, the slits of the application and the slits of Tseng et al. are the same. Applicant explains, as Background, NAND strings groups have different thicknesses for their contact line connections (Spec. para. 40) as the problematic source of undesirably different programming timings for each group. Applicant’s disclosed specific program method (e.g., Spec. para. 43) seeks to solve the problem of different programming timings, due to inherent defects (i.e., different thicknesses of the contact line connections). In short, Specification Paragraph 40 is background. MPEP 608.01(c). Thus, applicant admits as prior art, the fact that NAND string groups’ contact line connects have different thickness that result in a problem of different program timings (Spec. para. 40). Tseng et al. “slits” (or “contact line connections”) are presumed to be the same, inherently having different thicknesses. Because the identity of applicant and overlap of inventors named in Tseng et al., the examiner finds applicant is well-informed to this fact.

Apparatus claims 1-8 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2021/0005275).

    PNG
    media_image1.png
    871
    659
    media_image1.png
    Greyscale

	The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Hwang’s apparatus is substantially identical to applicant’s claimed apparatus is substantially identical to claimed device, the claimed functions are presumed inherent. MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); MPEP 2112.01(I) (quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
It appears applicant describes their invention as a method of operating a NAND flash memory. Although a method of operating an old device may be patentable, a novel method of operating does not differentiate an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating a Device Does Not Differentiate Apparatus Claim from the Prior Art.”).
Nevertheless, applicant’s functional limitations are Examiner’s Markups and element-to-element matching for some claims are provided for clarity purposes to advance prosecution.
Regarding independent claim 1, Hwang et al. disclose a non-volatile memory device, comprising: 
control circuitry for programming a set of memory cells included in an array of memory strings that is segmented into a set of memory string groups (see EXAMINER’S MARKUP above, FIG. 6: WLG1-WLG3), wherein the control circuitry is configured to: 
perform a programming operation to program the set of memory cells, wherein performing the programming operation comprises applying a set of biased word line voltages to one or more selected word lines, wherein the set of biased word line voltages have values that are based on positions of respective memory cells in the array relative to at least one outer memory string group of the set of memory string groups (see FIG. 17 along with FIG. 7, and accompanying disclosure e.g., para. 0090-0093: … different offsets may be added to the program bias applied to the word line group during the program operation …, i.e., WLG1 applied FPGM 1 bias + offset1, WLG2 applied FPGM 1 bias + offset2, and WLG3 applied FPGM 1 bias + offset3, (para. 0091: A value of the offset may have a positive value …).
Regarding claim 2, which depends from claim 1, Hwang et al. disclose the values are staggered based on the positions of the respective memory cells in the array relative to the at least one outer memory string group (see FIGS 6-7 and 15, and accompanying disclosure).
Regarding claim 3, which depends from claim 2, Hwang et al. disclose a first biased word line voltage is to be applied to a first set of memory cells of an inner-most string group, a second biased word line voltage is to be applied to a second set of memory cells of one or more other inner string groups, and a third biased word line voltage is to be applied to a third set of memory cells of an outer-most string group, wherein each voltage is staggered such that the first biased word line voltage has a highest voltage value and the third biased word line voltage has a lowest voltage value (see FIGS 6-7 and 15, and accompanying disclosure, along with para. 0036: … the operation speed and the program bias are inversely proportional ..).
Regarding claim 4, which depends from claim 1, Hwang et al. disclose the non- volatile memory device, when performing the programming operation, is configured to: apply a first word line voltage bias to a first word line, of the one or more selected word lines, based on the first word line connecting with a first subset of memory cells that are positioned in an outer memory string group of the set of memory string groups, and apply a second word line voltage bias to a second word line, of the one or more selected word lines, based on the second word line connecting with a second subset of memory cells that are positioned in an inner memory string group of the set of memory string groups (see FIGS 6-7 and 15, and accompanying disclosure).
Regarding claims 5-6, which depends from claim 4, Hwang et al. disclose the second word line voltage bias associated with the inner string group is greater than the first word line voltage bias associated with the outer memory string group; and the inner memory string group is an inner-most memory string group of at least three inner memory string groups; and wherein the non-volatile memory device, when performing the programming operation, is configured to: apply a third word line voltage bias to a third word line, of the one or more selected word lines, based on the third word line connecting with a third subset of memory cells that are positioned in another inner memory string group of the at least three inner memory string groups, the third word line voltage bias being greater than the first word line voltage bias and less than the second word line voltage bias (see FIGS 6-7 and 15, and accompanying disclosure, along with para. 0036: … the operation speed and the program bias are inversely proportional ..).
Regarding claims 7-8, which depends from claim 1, Hwang et al. disclose the non- volatile memory device, when performing the programming operation, is configured to: apply a first word line voltage bias to a first word line, of the one or more selected word lines, based on the first word line connecting with a first subset of memory cells that are positioned in an inner-most memory string group that is part of at least three adjacent inner memory string groups of the set of memory string groups, and apply a second word line voltage bias to a second word line, of the one or more selected word lines, based on the second word line connecting with a second subset of memory cells that are positioned in another inner memory string group of the at least three adjacent inner memory string groups; and the first word line voltage bias associated with the inner-most memory string group is greater than the second word line voltage bias associated with the other inner memory string group (see FIGS 6-7 and 15, and accompanying disclosure).
Regarding independent claim 18 and its dependent claims 19-20 are rejected for the same reason set forth above as applied to claims 1-8.

Claim 9 is rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Hwang et al. (US 2021/0005275) as supported by Applicant Admitted Prior Art (Spec. para. 40).
Regarding claim 9, Hwang et al. disclose the limitations of claim 1.
Hwang et al. do not explicitly disclose contact line connectors used to segment the array into the set of memory string groups include a first set of contact line connectors that have a first thickness and a second set of contact line connectors that have a second thickness that is different than the first thickness.
However, Applicant discloses NAND strings groups as having different thicknesses for their contact line connections (Spec. para. 40) as the problematic source of undesirably different programming timings for each group. Applicant’s disclosed specific program method (e.g., Spec. para. 43) seeks to solve the problem of different programming timings, due to inherent defects (i.e., different thicknesses of the contact line connections). In short, Specification Paragraph 40 is background. MPEP 608.01(c). Thus, applicant admits as prior art, the fact that NAND string groups’ contact line connects have different thickness that result in a problem of different program timings (Spec. para. 40). In other words, different thicknesses of contact line connectors for NAND flash memory strings is an inherent defect that prior art NAND Flash memory recognized by persons skilled in the art. As further evidence that the contact line connectors’ “different thickness[es]" is a characteristic of the prior art, and not what applicant regards as their invention, applicant does not describe any actual thicknesses or range of thicknesses, but only discloses them as “different.”
The Hwang et al. NAND flash memory is presumed to suffer from the same inherent defect. Applicant may rebut this presumption by timely presented evidence to demonstrate Hwang et al. NAND flash memory’s contact lines connections do not have different thicknesses, as the admitted prior art suggests.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0005275).
Regarding claims 21-22, as best as can be understood, Hwang et al. teach the limitations of claim 1.
Hwang et al. further teach the non-volatile memory device extends to an outer periphery and the at least one outer memory string group is disposed at the outer periphery of the non-volatile memory device; and the positions of respective memory cells in the array are relative to the at least one outer memory string group in a direction perpendicular to a string direction in which each of the memory strings extends and parallel to a major surface of a substrate of the non-volatile memory device (see e.g., FIGS. 5-6 and accompanying disclosure).
Further the clamed extending memory cells in a non-volatile memory device is a well-known technology for a type of NAND flash memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize flash memory device used as configuration of extending memory cells because these conventional technology are well established in the art of the memory devices.

Response to Argument
Applicant Arguments/Remarks filed 08/16/2022, with respect to the objection to the drawings and rejection(s) of claims 1-20 under 35 USC 102, have been fully considered.
Regarding Objections to the Drawings, Applicant did not present the figures mentioned above in Drawings for the first time with the filing of this application. These figures are not Applicant’s invention, in other words, these are old and published already before filing of this application by, for example, US 2017/0125117. These figures should be designated by a legend such as –Prior Art--. Therefore, the examiner maintains the objection.
Regarding 35 USC § 102 rejection, Applicant argues that the anticipation rejection over Tseng (US ‘117)  is not proper because the rejections of these claims are based on the contention that Tseng teaches an apparatus that is “substantially identical to the claimed device”.
In response to Applicant’s above contention regarding claims, it is respectfully submitted that Applicant’s arguments are not persuasive because the MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); MPEP 2112.01(I) (quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. See MPEP 2145(I) and MPEP 2114(II). 
Further, Applicant argues that Hwang (US ‘275) does not teach that the biased word line voltages are based on positions of respective memory cells in the array relative of respective memory cells in the array relative to at least on output memory string group, as required by independent claims 1 and 18. Instead, the word line voltages are relative to where memory cells are along the length of the string in which the memory cell is found.
In response to Applicant’s above contention regarding claims 1 and 18, it is respectfully submitted that Applicant’s arguments are not persuasive because even if the Applicant’s argument is proper, which it is not, Tseng’s the first and second word lines being defined as a first word line group WLG1 positioned an upper end, the third and forth word lines WL3 and WL4 being defined as a second word line group WLG2 positioned next to WLG1. Tseng biased word lines voltages based on the word line groups according to the position of the word lines (see Hwang’s FIGS. 6-7 and accompanying disclosure, e.g., para. 0087:  Referring to FIGS. 6 and 7, the first word line group WLG1 may be positioned at an upper end of the single stack … The second word line group WLG2 may be positioned at a middle end of the single stack … The operation speed of each word line group may vary according to the position of the word line group …; and para. 0153: For example, the high voltage applied to the first word line WL1 may be a value obtained by adding the first offset Offset 1 … applied to the third word line WL3 may be a value obtained by adding the second offset Offset 2 …).
Therefore, the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825